Citation Nr: 0121492	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  00-16 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for right 
chondromalacia patella currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Pflanz, Associate Counsel

INTRODUCTION

The veteran had active service from December 1973 to 
September 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied the 
veteran's request for an increased rating for his service-
connected right chondromalacia patella.  In June 2000, the 
veteran filed a notice of disagreement as to his right knee 
and also complained of pain in his left knee and back.  In 
August 2000, the RO informed the veteran of his rights 
regarding claims of secondary service connection for his left 
knee and back.  In July 2000, the veteran perfected his 
appeal to the Board on the issue of his right chondromalacia 
patella.  

The veteran testified at a personal hearing in May 2001, a 
transcript of which is contained in the claims file.  At a 
pre-hearing conference, the veteran requested that his claim 
of service connection for his left knee disorder be 
addressed.  The Board member accepted testimony regarding 
that issue as well as the issue of the veteran's right 
chondromalacia patella.  Because the issue of left knee 
disorder has not been properly adjudicated, this issue is not 
currently before the Board and is referred to the RO for 
proper action. 


FINDINGS OF FACT

1.  The veteran's right chondromalacia patella is manifested 
by minimal functional impairment consistent with the 
equivalent of some pain on extreme motion.

2.  The veteran's surgical scars related to his service-
connected right chondromalacia patella are tender and 
painful. 

3.  The veteran was unable to work from February 5, 2001 to 
April 9, 2001 because surgery related to his service-
connected right chondromalacia patella required a period of 
convalescence.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for of 
right chondromalacia patella have not been met. 38 U.S.C.A. § 
1155 (West 1991), Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299-5257, 5260, 
5261 (2000).

2.  The criteria for a separate evaluation of 10 percent for 
the veteran's surgical scars related to his service-connected 
right chondromalacia patella have been met. 38 U.S.C.A. § 
1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 
4.118, Diagnostic Code 7804 (2000). 

3.  The criteria for a temporary total rating for the period 
of February 5, 2001 to April 9, 2001 for service-connected 
right chondromalacia patella has been met.  38 C.F.R. § 4.30 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines VA obligations with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date. Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

VA's duty to assist includes making reasonable efforts to 
obtain medical and other records that are relevant to the 
veteran's claim unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  See the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103A). 

In this case, the veteran was provided with a statement of 
the case in July 2000 which informed him of the evidence 
necessary to substantiate his claim for an increased rating 
of his service-connected right chondromalacia patella.  The 
veteran was provided VA examinations and his medical records 
were considered in ascertaining his entitlement to his claim.  

During the veteran's May 2001 personal hearing, the Board 
Member informed the veteran that he could submit additional 
evidence and that he would hold the file open for 60 days.  
The veteran submitted a waiver dated in May 2001 in which he 
waived RO consideration of the additional evidence and 
records he submitted to the Board Member, including the 
statements from his employer and his medical examiner which 
indicated how much time he was required to take off from 
work.  The veteran subsequently submitted additional 
information regarding these issues.   

In this instance, the veteran has not made VA aware of the 
existence of any additional documentation that would be 
helpful to his claim.  Thus, the Board finds that VA's duty 
to provide him with notice and assist him with the 
development of his claim has been satisfied, and that the 
instant claim is ready for appellate adjudication.  Given 
that the changes articulated in the new legislation are less 
stringent than the function served by requiring a claimant to 
establish a well grounded claim, the Board determines that no 
prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

Factual Background

Service medical records show that in February 1976, he was 
diagnosed with probable chondromalacia.  In August 1976, a 
Medical Evaluation Board found that the veteran's condition 
had improved and that he was having less difficulty with pain 
and swelling.  His discharge examination in August 1976 noted 
no abnormalities in the right lower extremity.  

In a rating decision dated in March 1994, the RO granted 
service connection for chondromalacia patella of the right 
knee and assigned a zero percent rating, effective September 
27, 1993.  In June 1994, the veteran underwent arthroscopy of 
the right knee with peripatellar synovectomy and debridement 
of the patellar femoral groove.   

The veteran reported for a VA examination in September 1994.  
The examiner noted a recent arthroscopic type scar on the 
right knee.  The knee showed trace quadriceps atrophy and 
trace effusion.  Extension was to zero degrees and flexion 
was to 114 degrees.  The ligaments of the knee were stable 
and McMurray's tests were negative medially and laterally.  
X-rays were normal.  Diagnosis was residual stage of 
cartilage injury of the right knee with arthroscopic surgery.  
The examiner noted that the veteran had excellent range of 
motion.  In a rating decision dated in October 1994, the RO 
increased the veteran's rating for chondromalacia patella of 
the right knee to 10 percent disabling, effective March 25, 
1994.  In a rating decision dated in June 1995, the RO 
continued the 10 percent rating.  

In December 1998 he complained of pain.  The range of motion 
was from zero to 115 degrees.  In August 1999 an examination 
disclosed a range of motion from zero to 125 degrees with 
pain on flexion.  There was no instability.  In November 1999 
the range of motion was from zero to 130 degrees.  There was 
crepitus.   

During a medical examination in February 2000, the veteran 
complained of difficulty squatting with popping and pain in 
the knees and some pain with stair climbing and swelling.  
Range of motion for the knee was normal.  There was 
considerable patella crepitation, no significant laxity of 
the joints, mild medial joint space tenderness bilaterally, 
and no effusion.  Radiological review revealed minimal medial 
joint line narrowing but otherwise normal.  There were no 
significant spurs of the patellae.  The examiner's assessment 
was chondromalacia and mild medial compartment arthritis.   

The veteran reported for a VA examination in February 2000.  
The veteran complained of weakness and that his knees 
frequently locked and popped and that the pain occasionally 
radiated up from his knees into his legs and back.  He stated 
that he used braces on both knees but denied requiring the 
use of a cane.  Upon examination, the examiner noted that the 
veteran was able to ambulate but had some stiffness.  
Extension was to zero degrees and flexion was to 140 degrees.  
No effusion or ligamentous laxity was found, but he did have 
some crepitance.  The impression was right chondromalacia 
patella.  In a rating decision dated in April 2000, the RO 
continued the 10 percent rating.  An examination in March 
2000 disclosed no significant laxity of the joints.  There 
was mild medial joint tenderness and considerable 
crepitation.  

In February 2001, the veteran underwent right knee 
arthroscopy and partial medial menisectomy.  The surgeon 
found mild chondromalacia of the patella.  The lateral 
meniscus was stable without any tears.  The medial meniscus 
showed a tear at the posterior horn.  The tear was debrided 
with shaver and basket biters to a stable rim.  Upon 
inspection of the knee, the meniscus was stable and no other 
injuries within the knee were found.  

VA outpatient records show that six weeks after the 
operation, in March 2001, the veteran reported that he had 
been off work and had continued pain and sensations of 
instability in the right knee.  Range of motion was zero to 
90 degrees.  There was trace effusion but no warmth or 
erythema.  Strength was 5/5.  There was tenderness at the 
arthroscopy portals and slight calf swelling.  Homan's sign 
was negative and the ligaments were stable.  In a medical 
statement dated in March 2001, a VA physician stated that 
upon examining the veteran, he concluded that the veteran 
should remain off work for two weeks and then be re-evaluated 
at that time.        

The veteran testified at a personal hearing in May 2001.  He 
stated that he was employed as housekeeping aide at a VA 
medical facility.  His job required moving large objects, 
lifting heavy laundry bags and included frequent squatting.  
He reported that he was off work for two months following his 
surgery in February 2001.  Prior to surgery, the veteran used 
about eight hours a month of sick leave for his right knee 
condition.  He reported that his knee would give way and he 
would experience pain on a daily basis.  At the time of the 
hearing, he was wearing a brace because of his instability, 
but he still reported buckling of the knee.  He stated that 
he could not climb stairs or ladders.  He complained that he 
was experiencing more symptoms subsequent to his February 
2001 surgery than before.  The veteran's representative 
stated that the results of the February 2000 examination were 
skewed because the examiner did not indicate whether the 
range of motion was active or passive.  The veteran stated 
that the range of motion recorded during the March 2001 
examination was more accurate as to his degree of impairment.  
He also stated that his scars from the operation were a 
little tender at the portal sites and that there was a little 
burning sensation around them.  He reported that they were 
slowly getting better at the portal sites.     

In a statement dated in May 2001, the veteran's employer 
stated that the veteran was off work for two months from 
February 2001 to April 2001 due to his knee surgery.  The 
veteran also submitted a document detailing the amount of 
leave he had taken from work from the period of February 2001 
to April 2001.

A VA note dated in June 2001 shows that the veteran was 
complaining of right knee pain and occasional swelling but no 
redness or swelling.  The examiner noted that the condition 
of the right knee was essentially unchanged since the 
veteran's last visit.  Range of motion was zero to 125 
degrees with effort.  There was pain with McMurray test but 
no popping sound.  The impression was knee degenerative joint 
disease with probable degenerative tears of menisci and 
chondromalacia of the patellae.    

Rating Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(2000), which require the evaluation of the complete medical 
history of the veteran's condition.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. 
§ 4.3 (2000).

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2000).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, as seen by the separate 
assignment of evaluations based on instability and arthritis 
with limitation of motion; however, the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Analysis

Increased rating for right chondromalacia patella

The veteran is service-connected at 10 percent for right 
chondromalacia patella pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5299-5257.  Diagnostic Code 5299 is used to 
identify musculoskeletal system disabilities that are not 
specifically listed in the Schedule, but are rated by analogy 
to similar disabilities under the Schedule.  See 38 C.F.R. §§ 
4.20, 4.27 (2000).  Under Diagnostic Code 5257, a knee 
impairment with recurrent subluxation and lateral instability 
is rated 10 percent when slight, 20 percent when moderate, 
and 30 percent when severe. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.

The Board has reviewed the evidence of record and finds that 
an evaluation in excess of 10 percent for the veteran's right 
chondromalacia patella is not warranted.  In this case, the 
veteran reported difficulty squatting with popping and pain 
in the knees and some pain with stair climbing and swelling 
prior to his surgery in February 2001.  He also used braces 
to prevent instability.  During the February 2000, no 
effusion or ligamentous laxity was found, but there was some 
crepitance.  In February 2001, the veteran underwent right 
knee arthroscopy and partial medial menisectomy.  The surgeon 
found mild chondromalacia of the patella.  The lateral 
meniscus was stable without any tears.  The medial meniscus 
showed a tear at the posterior horn.  Upon examination six 
weeks later, the veteran reported pain and sensations of 
instability in the right knee.  There was trace effusion but 
no warmth or erythema.  There was tenderness at the 
arthroscopy portals and slight calf swelling.  Homan's sign 
was negative and the ligaments were stable. 

During his personal hearing in May 2001, the veteran reported 
that his knee would give way and he would experience pain on 
a daily basis.  He was wearing a brace because of his 
instability, yet his knee would still buckle.  He could not 
climb stairs or ladders.  An examination in June 2001 showed 
no redness or swelling.  The examiner noted that the 
condition of the right knee was essentially unchanged since 
his last visit.  There was pain with McMurray test but no 
popping sound.  

Although the veteran has complained of instability, there is 
no competent medical evidence of recurrent subluxation and 
lateral instability.  Repeated examinations have demonstrated 
that there is no instability and no laxity.  These findings 
are more probative of the veteran's disability than his own 
lay statements.  Thus, the veteran's request for an increased 
rating under Diagnostic Code 5299-5257 is denied.  

The Court has, however, held that the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 
538 (1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained. See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the 
Board has considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  Furthermore, 
consideration of other potentially applicable diagnostic 
codes is required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In this case the RO rated the disability by analogy to 
instability.  38 C.F.R. § 5299-5257.  However, the RO did not 
accept that the basis of the award was instability.  Rather, 
the October 1994 rating decision noted that there was no 
instability but there was limitation of motion and functional 
impairment.  The April 2000 rating decision referenced the 
provisions of 38 C.F.R. § 4.59 and noted that he had pain and 
crepitus.  Therefore, the RO truly rated on the basis of 
overall functional impairment instead of instability or 
subluxation.  

Under Diagnostic Code 5260, flexion of the leg limited to 60 
degrees warrants a zero percent evaluation; flexion limited 
to 45 degrees warrants a 10 percent evaluation; flexion 
limited to 30 degrees warrants a 20 percent rating; and 
flexion limited to 15 degrees warrants a 30 percent 
evaluation.  38 C.F.R. Part 4, Diagnostic Code 5260.  Under 
Diagnostic Code 5261, extension of the leg limited to five 
degrees warrants a zero percent evaluation; extension limited 
to 10 degrees warrants a 10 percent evaluation; extension 
limited to 15 degrees warrants a 20 percent evaluation; 
extension limited to 20 degrees warrants a 30 percent 
evaluation; extension limited to 30 degrees warrants a 40 
percent evaluation; and extension limited to 45 degrees 
warrants a 50 percent evaluation. 38 C.F.R. Part 4, 
Diagnostic Code 5261.  

During a medical examination in February 2000, range of 
motion for the knee was normal.  A VA examination in February 
2000 showed extension was to zero degrees and flexion was to 
140 degrees.  Six weeks after the operation, in March 2001, 
the veteran's range of motion was zero to 90 degrees.  An 
examination in June 2001 showed range of motion from zero to 
125 degrees with effort.  Based upon this competent medical 
evidence, a higher rating under Diagnostic Codes 5260 or 5261 
is not warranted.  We also note that in December 1998 range 
of motion was from zero to 115 degrees; in August 1999 it was 
zero to 125 degrees; and in November 1999 the range of motion 
was from zero to 130 degrees.  None of the findings warrant 
an evaluation in excess of 10 percent.

Evidence of dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint will 
result in the assignment of a 20 percent disability rating. 
38 C.F.R. § 4.71a, Diagnostic Code 5258.  The symptomatic 
removal of semilunar cartilage will result in a 10 percent 
disability rating. 38 C.F.R. § 4.71a, Diagnostic Code 5259.  
Diagnostic Code 5256 provides that a 30 percent evaluation 
will be assigned for favorable ankylosis of either knee.  38 
C.F.R. 
§ 4.71a, Diagnostic Code 5256 (2000).  Because there is no 
competent medical evidence of dislocated semilunar cartilage 
with frequent episodes of "locking," pain, and effusion into 
the joint; symptomatic removal of semilunar cartilage; or 
ankylosis of the right knee, none of the above-cited 
diagnostic codes are for application.  We also note that the 
medical evidence is more probative than the lay statements 
that the knee gives out.

The Board has considered the Court's decision in DeLuca, 
which held that where evaluation is based on limitation of 
motion, the question of whether pain and functional loss are 
additionally disabling must be considered.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  Disability of the musculoskeletal 
system is the inability to perform normal working movement 
with normal excursion, strength, speed, coordination, and 
endurance, and that weakness is as important as limitation of 
motion, and that a part which becomes disabled on use must be 
regarded as seriously disabled.  However, a little-used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, through atrophy, for example.  
38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  VA's Office of the General Counsel 
issued a precedent opinion that mandates consideration of the 
provisions of 38 C.F.R. 
§§ 4.40, 4.45 in conjunction with disabilities evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  See 
VAOPGCPREC 36- 97 (1997), 63 Fed. Reg. 31262 (1998)

The competent medical evidence reflects consideration of the 
veteran's complaints of pain, weakness and fatigability by 
medical professionals.  There was no evidence of any more 
than mild functional impairment.  Although there was pain, 
there was no indication that pain limited motion or function 
to a degree greater than his actual range of motion.  The 
veteran has not complained that he has problems walking, nor 
is there any evidence of a limp.  His strength when tested 
was 5/5 although there was some atrophy.  To the extent that 
the veteran has reported that the knee gives out, neither 
subluxation nor instability have been confirmed and the 
ligaments have shown to be without laxity.  The veteran is 
competent to report that he is worse or entitled to a higher 
evaluation.  However, the observation of a skilled 
professional is more probative of the degree of the veteran's 
impairment.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1999), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, there is no evidence of other sperate 
manifestations not contemplated in the assigned 10 percent 
evaluation. 38 C.F.R. § 4.14 (2000); Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994).

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2000) is warranted. That provision provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the veteran's right chondromalacia 
patella currently results in marked interference with his 
employment or that such requires frequent periods of 
hospitalization.  The percentage ratings under the Schedule 
are themselves representative of the average impairment in 
earning capacity resulting from diseases and injuries.  38 
C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."

The veteran has not shown in this case that his residuals of 
right chondromalacia patella results in unusual disability or 
impairment that renders the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate. Accordingly, consideration of 38 C.F.R. § 
3.321(b)(1) is not warranted in this case.

Temporary Total Evaluation

During his personal hearing in May 2001, the veteran reported 
that he was off work for two months following his surgery in 
February 2001.  A temporary total disability rating will be 
assigned when it is established that a service-connected 
disability required a period of convalescence following 
inpatient or outpatient hospitalization for a surgical 
procedure which resulted in the following: (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery which resulted in severe postoperative residuals, 
such as incompletely healed surgical wounds, stumps, or 
recent amputations, therapeutic immobilization of one major 
joint or more, application of a body cast, or the necessity 
for house confinement, or the necessity for continued use of 
a wheelchair or crutches (regular weightbearing prohibited); 
or (3) immobilization by cast, without surgery, of one or 
more major joints. 38 C.F.R. § 4.30(a) (2000).  A review of 
the veteran's record shows that he has satisfied the above 
criteria and is entitled to a total disability rating under 
38 C.F.R. § 4.30 (2000) for his service-connected right 
chondromalacia patella for the period of February 5, 2001 to 
April 9, 2001.

Right knee scar

The Board must address the veteran's scars on his right knee.  
A 10 percent disability evaluation is warranted for 
superficial scars which are poorly nourished and have 
repeated ulcerations, which are tender and painful on 
objective demonstration, or which limit the function of the 
body part that they affect.  38 C.F.R. Part 4, Diagnostic 
Codes 7803, 7804, 7805 (2000).  During his personal hearing 
in May 2001, the veteran reported that his scars from the 
operation were a little tender at the portal sites and that 
there was a little burning sensation around them.  He 
reported that they were slowly getting better at the portal 
sites.  His statements are consistent with the March 2000 
finding of tender arthroscopy portals.  The Board finds that 
the veteran has tender and painful scars.  Thus, a separate 
10 percent evaluation for the veteran's scars is warranted.


ORDER

Entitlement to an evaluation in excess 10 percent for right 
chondromalacia patella is denied. 

Entitlement to a separate 10 percent evaluation for the 
veteran's scars of the right knee is granted subject to the 
controlling regulations applicable to the payment of monetary 
benefits. 

Entitlement to a temporary total evaluation under 38 C.F.R. § 
4.30 (2000) from February 5, 2001 to April 9, 2001, based 
upon treatment for the service-connected right chondromalacia 
patella is granted subject to the controlling regulations 
applicable to the payment of monetary benefits.


 

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

